Name: 2000/788/EC: Council Decision of 4 December 2000 amending Decision 2000/24/EC so as to establish a European Investment Bank special action programme in support of the consolidation and intensification of the EC-Turkey customs union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  tariff policy;  EU finance;  management;  financial institutions and credit;  Europe
 Date Published: 2000-12-14

 Avis juridique important|32000D07882000/788/EC: Council Decision of 4 December 2000 amending Decision 2000/24/EC so as to establish a European Investment Bank special action programme in support of the consolidation and intensification of the EC-Turkey customs union Official Journal L 314 , 14/12/2000 P. 0027 - 0028Council Decisionof 4 December 2000amending Decision 2000/24/EC so as to establish a European Investment Bank special action programme in support of the consolidation and intensification of the EC-Turkey customs union(2000/788/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Council on 23 December 1963 adopted Decision 64/732/EEC on the establishment of an Association Agreement between the EEC and Turkey(2). The Additional Protocol effective since 1 January 1973 and annexed to the Association Agreement(3) set down the conditions, arrangements and timetables for the progressive establishment of the Customs Union within a period of 22 years.(2) The Luxembourg European Council on 12 and 13 December 1997 called for a strategy to be drawn up to prepare Turkey for accession by bringing it closer to the European Union in every field. On 4 March 1998 the Commission submitted to the Council a communication entitled "the European Strategy for Turkey", which put forward a work programme to consolidate and add substance to the Customs Union and step up cooperation in other areas significant for the further development of relations with Turkey.(3) The Cardiff European Council on 15 and 16 June 1998 welcomed the European Strategy for Turkey as a platform for developing relations between the European Union and Turkey on a sound and evolutionary basis. Recalling the need for financial support for the European Strategy, the European Council noted the Commission's intention to reflect on ways and means of underpinning the implementation of the strategy, and to table appropriate proposals to this effect.(4) The Helsinki European Council of 10 and 11 December 1999 decided that Turkey was a candidate state destined to join the Union on the basis of the same criteria as applied to the other candidate states.(5) In line with the European Strategy for Turkey and the new status of Turkey as candidate state following the Helsinki European Council, this Decision should establish an EIB special action programme supporting the consolidation and intensification of the EC-Turkey Customs Union. It should facilitate progress in areas that still merit attention as regards the implementation and effective application of certain legislation of relevance for the Customs Union as identified by the regular reports by the Commission on Turkey's progress towards accession and in relevant areas identified by the European Strategy for Turkey.(6) This Decision, together with Turkey's expected eligibility under the EIB's Pre-Accession Facility, fully delivers the Union commitment on special EIB lending in Turkey in the context of the Customs Union.(7) The EIB's intervention under this Decision should be coherent with the other EIB facilities available in Turkey and support investments assisting the competitiveness of industry in Turkey, in particular the SME sector; investments in infrastructure, covering transport, energy and telecom improving the links between the EU and Turkish infrastructure, investments supporting direct investment activities by Community companies in Turkey; and where EIB loan finance is an appropriate instrument, investments for technical installations facilitating the functioning of the Customs Union.(8) Decision 2000/24/EC(4) grants the EIB a Community guarantee against losses under loans for projects outside the Community (Central and Eastern Europe, Mediterranean countries, Latin America and Asia and the Republic of South Africa).(9) The said Decision grants recourse to the guarantee fund for external actions established by Regulation (EC, Euratom) No 2728/94(5).(10) The Community guarantee covering the general EIB external lending mandate laid down in Decision 2000/24/EC should be extended to cover an EIB special action programme supporting the consolidation and intensification of the EC-Turkey Customs Union. The said Decision should therefore be amended accordingly.(11) The provisions of this Decision are linked to respect for democratic principles, the rule of law, human rights and fundamental freedoms and respect for international law, which underpin the policies of the European Community and its Member States. The Community attaches great importance to the need for Turkey to improve and promote its democratic practices and respect for fundamental human rights, and more closely involve civil society in that process.(12) The Treaty provides for no powers other than those under Article 308 thereof, for the adoption of this Decision,HAS DECIDED AS FOLLOWS:Article 1The second sentence of the second subparagraph of the first paragraph of Article 1 of Decision 2000/24/EC is hereby amended as follows:(a) in the introductory part, "EUR 18660 million" shall be replaced by "EUR 19110 million";(b) after the fourth indent, the following indent shall be added: "- Special action supporting the consolidation and intensification of the EC-Turkey Customs Union:EUR 450 million,".Article 2This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 4 December 2000.For the CouncilThe PresidentH. VÃ ©drine(1) Opinion delivered on 15 November 2000 (not yet published in the Official Journal).(2) OJ 217, 29.12.1964, p. 3685/64.(3) OJ L 293, 29.12.1972, p. 4.(4) OJ L 9, 13.1.2000, p. 24. Decision as amended by Decision 2000/688/EC (OJ L 285, 7.11.2000, p. 20).(5) OJ L 293, 12.11.1994, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1149/1999 (OJ L 139, 2.6.1999, p. 1).